DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/17/2021 has been entered.
Response to Arguments
Applicant’s arguments regarding the 103 rejections have been fully considered but are moot in light of a new rejection.
Applicant is cautioned that by effectively asking the double patenting rejection be held in abeyance, the response is considered non-responsive. See MPEP § 804(I)(B)(1):
“A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” 
and:
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not MPEP § 714.03”
	Examiner suggests Applicant file a terminal disclaimer or amend the claims in order to overcome the double patenting rejection lest their response be considered non-responsive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,687,764. 
Instant Application 
USPAT 10,687,764
8. A computer program product for detecting user biomarker identifier changes based on audio preferences and generating biometric alerts based on the user detected biomarker identifier changes, the computer program product comprising: 

one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: 

program instructions to analyze a user's current audio preferences based on a user's historic audio preferences and biometric data associated with the user's historic audio preferences; 




1. A method for detecting user biomarker identifier changes based on audio preferences and generating biometric alerts based on the detected user biomarker identifier changes, the method comprising: 

receiving, by one or more processors, a user's current audio preferences; 

retrieving, by the one or more processors, user's historic audio preferences and biometric data associated with the user's historic audio preferences; 

analyzing, by the one or more processors, the user's current audio preferences based on the user's historic audio preferences and the biometric data associated with the user's historic audio preferences; 

program instructions to create a user biometric profile based on analyzing the user's current audio preferences, the user's historic audio preferences and the biometric data associated with the user's historic audio preferences; 


creating, by the one or more processors, a user biometric profile based on analyzing the user's current audio preferences, the user's historic audio preferences and the biometric data associated with the user's historic audio preferences; and 

output the user biometric profile; and  

outputting, by the one or more processors, the user biometric profile; 

program instructions accumulate to a score based on the biometric data associated with the user's historic biometric data, historic biomarker identifiers stored in the user biometric profile, current user biometric data, and current biomarker identifiers over a predetermined time-period, wherein the accumulated score develops models as indicated or behavioral health, and isolates the music based on a region or demographic background and medical background.
accumulating, by the one or more processors, a score based on historic biomarker identifiers stored in the user biometric profile, current biomarker identifiers over a predetermined time-period, current user biometric data and the biometric data associated with the user's historic audio preferences wherein the accumulated score develops models as indicators of behavioral health, and isolates music from the accumulated score based on region, demographic background and medical background.


	The limitations in bold represent the same subject matter. As shown above, the USPAT’s claims anticipate the Instant Application’s claims.
Note that independent claim 15 is mapped the same way to impendent claim 1, again only differing in embodiment. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variation of one another, with claims 1-7 being directed to a method, claims 8-14 being directed to an apparatus, and claims 15-20 being directed to a system.
Claims 9-14 in the Instant Application are mapped to claims 2-7 in the USPAT respectively.
Claims 16-20 in the Instant Application are mapped to claims 2-7 in USPAT respectively with dependent claim 20 being mapped to both dependent claims 6 and 7 combined in the USPAT.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karanam et al. (US 20160055420 A1, hereinafter Karanam) in view of Sullivan US 2016/0135706 further in view of Burton US 2017/0180911.
Regarding claim 8, 
Karanam discloses a computer program product for detecting user biomarker identifier changes based on audio preferences and generating biometric alerts based on the user detected biomarker identifier changes, the method comprising (Karanam [0019] recites “According to another aspect of the present disclosure, a method is provided, including obtaining media biomarker data, wherein the media biomarker data includes a media consumption signature associated with a health condition, obtaining media consumption data regarding media consumption of a population, determining whether the media consumption signature associated with the health condition matches the media consumption data for the population, diagnosing the population with the health condition based, at least in part, on a determination that the media consumption signature associated with the health condition matches the media consumption data for the population, and communicating information associated with diagnosis of the health condition to a user. The method may be performed by one or more computers. Other embodiments of this aspect include systems, apparatus, computer programs, and computer-readable media.”): 
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising (Karanam [0221] recites “Implementations of the subject matter described in this : 
program instructions to receive a user's current audio preferences (Karanam fig. 20 element 2002 and [0169] & [0174] recites “[0169] In step 2002, media consumption data regarding media content consumed by a user during one or more time periods are obtained. In some embodiments, obtaining the media consumption data includes receiving the media consumption data from one or more sensors (e.g., microphones, cameras, video cameras, etc.). [0174] In some embodiments, the media consumption data include preference data indicating one or more preferences of the user regarding the media content consumed by the user.”); 
program instructions to retrieve the user's historic audio preferences and biometric data associated with the user's historic audio preferences (Karanam fig. 20 element 2004 and [0082] & [0178] recites “As used herein, ‘media consumption data’ may include data describing media consumption by a user or population (e.g., data describing a history of a media consumption or a pattern of media consumption, media data describing the consumed media, etc.). [0178] In step 2004, the media consumption data and the health data are synchronized.”); 
program instructions to analyze the user's current audio preferences based on the user's historic audio preferences and the biometric data associated with the historic audio preferences (Karanam [0179] recites “In subroutine 2010, relationships between media consumption data and health data are identified and/or exploited. Relationships between media consumption data and health data may be identified and/or exploited in many different ways, corresponding to different paths through subroutine 2010.”); 
program instructions to create a user biometric profile based on analyzing the user's current audio preferences, the user's historic audio preferences and the biometric data associated with the user's historic audio preferences (Karanam [0063] recites “According to another aspect of the present disclosure, a method of personalized classification of media content for health is provided, the method including: receiving user health data, receiving data on the user's media consumption pattern, synchronizing the time series of the user health data to the time series of the media consumption pattern, analyzing the synchronized data for relationships between user health and media consumption pattern, and constructing a user's personalized media-state profile describing relationships between media and user health.”).
program instructions to output the user biometric profile ([0113] “the system may continuously upload data on the heart rate or blood pressure of a user, however it may upload blood glucose readings only once a day or once every couple of days. In some embodiments, health data may be aggregated only during periods of active media consumption. Alternately, in other embodiments, health data may be acquired continuously during periods of media consumption as well as media inactivity”)
However, Karanam does not explicitly disclose the remaining limitations.
Sullivan however teaches program instructions accumulate to a score based on the biometric data associated with the user's historic biometric data, historic biomarker identifiers stored in the user biometric profile, current user biometric data, and current biomarker identifiers over a predetermined time-period (Sullivan figure 4 and [0284] “the wearable medical device 100 or the medical support device 305 monitors one or more parameters of a subject. The one or more parameters may be predictive of an oncoming cardiac event and/or may be used to calculate an event estimation of risk score for a medical event of the subject. The one or more parameters may include one or more parameters associated with the subject's ECG or electroencephalography ("EEG"), the heart rate or change in heart rate of the subject, blood pressure of the subject, tidal CO.sub.2, SpO.sub.2, SMO.sub.2, cerebral blood flow, brain oxygen level, tissue pH, reaction of the 
	It would have been to one having ordinary skill in the art obvious before the effective filing date of the claimed invention to combine the teachings of Karanam with that of Sullivan since by using the score accumulation of Sullivan, one can use the parameters to determine if a professional should be alerted to a potential incoming health issue.
Both references however do not explicitly teach developing a model and isolating music. Burton however teaches “wherein the accumulated score develops models as indicators of behavioral health, and isolates the music based on region or demographic background and medical background” ([0043] “, a runner may subconsciously or consciously adjust a rate of running steps to match a beat of music that the runner is listening to. The software media player may monitor the user's heart rate using biometric data 230 from a heart rate monitor of the biometric sensors 230 while the user is running” and “the frequency of the beats of the media may be determined by performing frequency analysis on the media files (e.g., a fast Fourier transform)” wherein performing frequency analysis on the media file is isolating the music based on region. See [0022] “As used herein, the term “biometric” refers to measurements of human body characteristics (e.g., acceleration, heart rate, temperature, location, heart rate variability, pulse oxygenation, etc.).”)
	It would have been to one having ordinary skill in the art obvious before the effective filing date of the claimed invention to combine the teachings of Karanam and Sullivan with that of Burton since as shown in Burton, it is known in the art to have indicator models of behavioral health when listening to music and thus these techniques would operate in a normal and predictable manner with the system above. 
Regarding claim 9, 
the computer program of claim 8, wherein analyzing the user's current audio preferences further comprises: 
program instructions to parsing, by the one or more processors, the user's current audio preferences into subjective music attributes and objective music attributes (Karanam [0091] recites, in part, “Music features may include, for example, features related to rhythmic timing (e.g., tempo, beat, beats per minute, tatum, rhythm), features related to sound quality (e.g., timbre, pitch, key, mode, volume, loudness), features related to harmonic complexity (e.g., key, mode, pitch), features related to musical preference (e.g., genre, style, artist, artist location, artist familiarity), or features related to subject perception of the music (e.g., hotness, danceability, energy, liveness, speechiness, acousticness, valence, mood).” Music features related to subject perception of music and music features related to sound quality and rhythmic timing (i.e. subjective music attributes and objective music attributes) Additionally, Karanam [0219] recites “When the quality of data is determined to be greater than a pre-specified threshold value, the analysis engine implements machine learning and statistical analysis techniques comprising feature extraction, covariate analyses and ANCOVA linear regressions on the health and music consumption data to identify patterns that are significantly associated with the ‘anxious’ user health state.” Analysis engine implementing machine learning and statistical analysis techniques such as feature extraction on health and music consumption (i.e. program instructions to parse the user’s audio preferences)).
Please see motivation for claim 8 above.

Regarding claim 10, 
The Karanam/Sullivan/Burton Combination teaches the computer program of claim 8, wherein the user's current audio preferences are divided into time segments of a predetermined interval (Karanam fig. 2A and [0118] recites, in part, “In a simple representation, shown in FIG. 2A, Time series of songs consumed during a specified time interval (i.e. time segments of a predetermined interval)).
Please see motivation for claim 8 above.

Regarding claim 11, 
The Karanam/Sullivan/Burton Combination teaches the computer program of claim 8, further comprising: program instructions to alert health professionals associated with the user based on the biometric profile (Karanam [0055] and [0153] recites “The platform may be implemented as a personalized media therapy tool that is self-prescribed, or administered by a medical professional. [0153] For example, when a user's heart rate is above a threshold heart rate and the tempo of music to which the user is listening is above a threshold tempo, the system may alert the user to the high heart rate / high tempo combination by causing the user's phone or watch to vibrate.” Platform implemented where it is administered by a medical professional and the system may alert when a user’s heart rate is above a threshold tempo while listening to music (i.e. alert health professionals based on biometric profile)).
Please see motivation for claim 8 above.

Regarding claim 12,
The Karanam/Sullivan/Burton combination teaches the computer program of claim 8, wherein the user's current audio preferences comprise at least one of: genre, music artist, lyrics, volume music is played, frequency of songs played, custom playlists, saved songs, liked songs, disliked songs, songs skipped, or background audio (Karanam [0091] recites, in part, “Music features may include, for example, … features related to musical preference (e.g., genre, style, artist, artist location, artist familiarity)…” Music features include features related to musical preference like genre (i.e. at least one of genre in user’s audio preferences)).
Please see motivation for claim 8 above.
 
Regarding claim 13, 
The Karanam/Sullivan/Burton combination teaches the computer program of claim 9, wherein subjective music attributes comprise at least one of: tonal character, noisy, with or without some tonal character, including rustle noise, coloration, beginning, ending, coloration glide or formant glide, micro-intonation, microtonality, vibrato, tremolo, attack, or final sound (Karanam [0016] recites, in part, “The media module may acquire and process metadata related to such media content items, including the length or size of the media content item and its associated features. Additionally, environmental sounds and ambient noise acquired directly by the media module or indirectly from devices and applications interfacing with the media module are also suitable for processing by some embodiments of system 100.” Media features additionally including ambient noise (i.e. subjective music attribute comprising noise)).
Please see motivation for claim 8 above.

Regarding claim 14, 
The Karanam/Sullivan/Burton Combination teaches the computer program of claim 9, wherein objective music attributes comprise at least one of: periodic sound, noise, spectral envelope, physical rise and decay time, change of spectral envelope, change in frequency, frequency modulation, amplitude modulation, music prefix, or music suffix (Karanam [0093] recites, in Music features may include Mel-Frequency Cepstral Coefficients, spectral flux and/or Audio Spectrum Envelope (i.e. objective music attributes comprise at least a change of spectral envelop)).
Please see motivation for claim 8 above.

Regarding claims 15-20,
Claims 15, 16, 17, 18, 19 and 20 are directed to a system having substantially identical methods to those recited in claims 8, 9, 10, 11, 12 and 13-14, respectively. Therefore, the rejections to claims 8-14 apply equally here.
In addition, Karanam discloses the additional limitation of a computer system comprising one or more computer processors (Karanam fig. 1 element 100 and [0108] recites “Referring to FIG. 1, some embodiments of a system 100 for identifying and/or exploiting interactions between media consumption and health include a Health Module 101 that aggregates and processes a user's health data.” Additionally, Karanam fig. 22 elements 2200 & 2202 and [0227] recites “FIG. 22 shows a block diagram of a computer 2200. The elements of the computer 2200 include one or more processors 2202 for performing actions in accordance with instructions and one or more memory devices 2204 for storing instructions and data.”).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124